Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions..
2.	The Office Action is in response to amendment filed on 11/30/2021.    
 

Response to Amendment
3.	The Amendment filed on 11/30/2021 has been received.  claims 1-5 and 8-13 have been amended. Claims 1-13 are pending. 

4.					Response to Remark
	Applicant’s Remarks filed on 11/30/2021, pages 6-7 have been fully considered.
 
Double Patenting Rejection

The double patenting rejection is withdrawn due to the amendment.

However, new ground of rejection is found as present in this Office Action. 


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language. 

6. 	Claim 1-2, 4-6, 9-10, 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wu et al. (US 20030039310).

	Regarding claim 1, Wu teaches a method (fig. 1) comprising: 
	receiving, by a video encoder (fig. 1, 104, second pass encoder) , a set of pictures (as shown in fig. 1, input video);
	encoding, by the video encoder, the a first picture of the set of pictures in a compressed bit stream (as shown in fig. 1, First pass encoder 100 compress input video and second pass encoder encode the compressed bit stream);
	encoding, by the video encoder, the a second picture of the set of pictures in the compressed bit stream based on the first picture (as shown in fig. 4, motion compensator 128,  If the current frame is not determined to be a scene change frame, then the frame is processed using P-frame or B-frame encoding.  For P-frame encoding, a forward prediction stage is implemented, whereby an absolute value of the difference between the amplitude of a pixel in the current frame and the amplitude of a pixel in the first frame is determined).

	Regarding claim 8, Wu teaches a system (fig. 1) comprising: 
	a video encoder (fig. 1, component 104 second pass encoder); 
	and a first network interface (fig. 1, component 100, first pass encoder) operatively coupled to the video encoder (as shown in fig. 1), wherein the video encoder is configured to: 
	receiving, by a video encoder (fig. 2, 104, second pass encoder) , a set of pictures (as shown in fig. 1, input video);
	encoding, by the video encoder, the a first picture of the set of pictures in a compressed bit stream (as shown in fig. 1, First pass encoder 100 compress input video and second pass encoder encode the compressed bit stream);
	encoding, by the video encoder, the a second picture of the set of pictures in the compressed bit stream based on the first picture (as shown in fig. 4, motion compensator 128, which means second picture is based on first picture; paragraph 0009, … If the current frame is not determined to be a scene change frame, then the frame is processed using P-frame or B-frame encoding.  For P-frame encoding, a forward prediction stage is implemented, whereby an absolute value of the difference between the amplitude of a pixel in the current frame and the amplitude of a pixel in the first frame is determined).

 encoding, by the encoder the first picture as a P-picture in the compressed video bit stream (paragraph 0009, … For P-frame encoding, a forward prediction stage is implemented, whereby an absolute value of the difference between the amplitude 
of a pixel in the current frame and the amplitude of a pixel in the first frame is determined).

	Regarding claim 4, Wu teaches the limitations recited in claim 1 as discussed above. In addition, Wu further discloses that wherein the first picture transmitted separately from the compressed video bit stream (as shown in fig. 1, the first picture is data after second pass encoder and the compressed video is data after first pass encoder and they are transmitted separately).

	Regarding claim 5, Wu teaches the limitations recited in claim 4 as discussed above. In addition, Wu further discloses that the first picture is transmitted according to a first network protocol and the compressed video bit stream is transmitted according to a second network protocol (as shown in fig. 1, the first picture is data after second pass encoder and the compressed video is data after first pass encoder and they are transmitted separately with their own network protocol).

	Regarding claim 6, Wu teaches the limitations recited in claim 5 as discussed above. In addition, Wu further discloses that the first network protocol and the second network protocol are a same network protocol (as shown in fig. 1, the first picture is data after second pass encoder and the compressed video is data after first pass encoder and they are transmitted separately with 

	Regarding claim 9, Wu teaches the limitations recited in claim 8 as discussed above. In addition, Wu further discloses that encoding, by the encoder the first picture as a P-picture in the compressed video bit stream (paragraph 0009, … For P-frame encoding, a forward prediction stage is implemented, whereby an absolute value of the difference between the amplitude 
of a pixel in the current frame and the amplitude of a pixel in the first frame is determined).

	Regarding claim 10, Wu teaches the limitations recited in claim 1 as discussed above. In addition, Wu further discloses that the second picture is selected as a number Z pictures after the first picture in the set of pictures (as shown in fig. 4, motion compensator 128, which means second picture is based on first picture; paragraph 0009, … If the current frame is not determined to be a scene change frame, then the frame is processed using P-frame or B-frame encoding.  For P-frame encoding, a forward prediction stage is implemented, whereby an absolute value of the difference between the amplitude of a pixel in the current frame and the amplitude of a pixel in the first frame is determined; which means the second picture is selected as a number Z pictures after the first picture in the set of pictures).

	Regarding claim 12, Wu teaches the limitations recited in claim 8 as discussed above. In addition, Wu further discloses that the second picture is selected as a number Z pictures after the first picture in the set of pictures (as shown in fig. 4, motion compensator 128, which means second picture is based on first picture; paragraph 0009, … If the current frame is not determined .

Claim Rejections - 35 USC § 103

6. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.
Patentability shall not be negatived by the manner in which the invention was made.

7. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AJA 35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8. 	Claim 3, 11, 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu et al. (US 20030039310) and in view of Millar et al. (US 20120169923) .

	Regarding claim 3, Wu teaches the limitations recited in claim 1 as discussed above. In addition, Wu further discloses that receiving the compressed bit stream in a video decoder (paragraph 0005, …and from encoding and decoding equipment are well known); and decoding the compressed bit stream in the video decoder to reconstruct the set of pictures (paragraph 0027, a decoding side, a receiver, a buffer, and a demultiplexer are provided to output a decoded video signal, e.g., for display on a television)
     Wu does not disclose explicitly that decoding the first picture to generate a decoded first picture, wherein the decoded first picture is stored for use as a reference picture for decoding the second picture reference picture for decoding the second picture and wherein the decoded first picture is not displayed; decoding the second picture from the compressed video bit stream to generate a decoded second picture, decoding the second encoded picture from the compressed video bit stream to generate a decoded second picture, wherein the decoded first picture is used to decode the second picture; and providing the decoded second picture for display. 
	Millar discloses that decoding the first picture to generate a decoded first picture (fig. 9, step 912), wherein the decoded first picture is stored for use as a reference picture for decoding 
	At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the method of WU to incorporate decoding the first picture to generate a decoded first picture, wherein the decoded first picture is stored for use as a reference picture for decoding the second picture reference picture for decoding the second picture and wherein the decoded first picture is not displayed; decoding the second picture from the compressed video bit stream to generate a decoded second picture, decoding the second encoded picture from the compressed video bit stream to generate a decoded second picture, wherein the decoded first picture is used to decode the second picture; and providing the decoded second picture for display as taught by Millar for the benefit of completing the functionality of the method by including the decoding part.

	Regarding claim 11, Wu teaches the limitations recited in claim 1 as discussed above. In addition, Wu further discloses that transmitting the second picture to a video decoder in real time (paragraph 0002, … Digital television offers viewers high quality video entertainment with 

        Wu does not disclose explicitly that transmitting the first picture to the video decoder as a delayed transmission in non- real time; decoding, by the video decoder, the first picture to generate a decoded first picture; decoding, by the video decoder, the second picture using the decoded first picture; wherein the second picture is selected so that the first picture will be received and decoded by the decoder before the video decoder begins decoding the second picture. 
	Millar discloses that transmitting the first picture to the video decoder as a delayed transmission in non- real time (paragraph 0053, …The processor 204 can, under some 
circumstances, delay the transmission of a background image); 
	decoding, by the video decoder, the first picture to generate a decoded first picture (fig. 9, step 912); decoding, by the video decoder, the second picture using the decoded first picture (fig. 9, step 914); 
	wherein the second picture is selected so that the first picture will be received and decoded by the decoder before the video decoder begins decoding the second picture (fig. 9, step 912-914).
	At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the method of WU to incorporate transmitting the first picture to the video decoder as a delayed transmission in non- real time; decoding, by the video decoder, the first picture to generate a decoded first picture; decoding, by the video decoder, the second picture using the decoded first picture; wherein the second picture is selected so that the first picture will be 

	Regarding claim 13, Wu teaches the limitations recited in claim 8 as discussed above. In addition, Wu further discloses that transmitting the second picture to a video decoder in real time (paragraph 0002, … Digital television offers viewers high quality video entertainment with 
features such as pay-per-view, electronic program guides, video-on-demand, weather and stock information; which means transmitting the second picture to a video decoder in real time )
        Wu does not disclose explicitly that transmitting the first picture to the video decoder as a delayed transmission in non- real time; decoding, by the video decoder, the first picture to generate a decoded first picture; decoding, by the video decoder, the second picture using the decoded first picture; wherein the second picture is selected so that the first picture will be received and decoded by the decoder before the video decoder begins decoding the second picture. 
	Millar discloses that transmitting the first picture to the video decoder as a delayed transmission in non- real time (paragraph 0053, …The processor 204 can, under some 
circumstances, delay the transmission of a background image); 
	decoding, by the video decoder, the first picture to generate a decoded first picture (fig. 9, step 912); decoding, by the video decoder, the second picture using the decoded first picture (fig. 9, step 914); 

	At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the system of WU to incorporate transmitting the first picture to the video decoder as a delayed transmission in non- real time; decoding, by the video decoder, the first picture to generate a decoded first picture; decoding, by the video decoder, the second picture using the decoded first picture; wherein the second picture is selected so that the first picture will be received and decoded by the decoder before the video decoder begins decoding the second picture as taught by Millar for the benefit of completing the functionality of the method by including the decoding part.

9. 	Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu et al. (US 20030039310) and in view of Lee et al. (US 20100153574) .

	Regarding claim 7, Wu teaches the limitations recited in claim 1 as discussed above.
     	Wu does not disclose explicitly that the video encoder and a video decoder are comprised in a video conferencing system. 
	Lee discloses that the video encoder and a video decoder are comprised in a video conferencing system (fig. 3).

.

10.					Conclusion
.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.				  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on flexible.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAIHAN JIANG/
Primary Examiner, Art Unit 2423